DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention does not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition matter)
           Claim 16 is claiming “a program” which a “software” which directed to non-statutory subject matter. The applicant’s specification is silent regarding this program. Since the program can be a software or code, the present invention can done by “software”. 

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 10412530) in view of YAMASHITA et al. (US 20150304790).
Regarding claims 1 and 17, Konishi discloses an information processing system (Col.3 lines 18-44 and fig.1, 16: Konishi discusses localization processing system), comprising: an output processing unit that generates a sound by using a head-related transfer function of a user measured in advance (Col.1 lines 65-67, Col.2 lines 64-67 and Col.7 lines 31-57: Konishi discusses how in the reproduction of the actual sound source (i.e. generating a sound), the out of-head localization processing unit performs the out of head localization processing using the optimal filter; and how the headphones reproduce the Leh signals and the Reh signals that have been subjected to the out-of-head localization processing using the optimal filter prepared in advance, i.e. generating a sound by using a head-related transfer function), the sound being to be output from a virtual sound source located at a first position in a space around the user (Col.12 lines 44-66: Konishi discusses how a preset filter having a sound image closest to the position of the virtual speakers set by user; and and how the position of the virtual speakers can be changed according to the preference of the user); a recognized-position acquisition unit that acquires information of a second position in the space, the second position being recognized as a position of the virtual sound source by the user who has listened to the sound (Col.2 lines 36-67 and Col.12 lines 34-40: Konishi discusses how acquiring, by a sensor unit, position information of the localized position determined by the user input; and how the evaluation unit selects the preset filter having the sound image localized at the position closest to the virtual speakers as the optimal filter); and a sound output unit that outputs the sound generated by the output processing unit toward the user (Col.2 lines 36-38 and Col.4 lines 14-19: headphone output signal to a user),
Konishi discloses the invention set forth above but does not specifically points out “a comparing unit that compares the first position and the second position with each other; wherein the output processing unit controls the position of the virtual sound source of the sound output toward the user on a basis of a result of the comparison by the comparing unit”
YAMASHITA however discloses a comparing unit that compares the first position and the second position with each other (Paragraphs: 0261-0265: YAMASHITA discusses how a system selects the virtual sound source position from one of a plurality of different virtual sound source positions, and compares the virtual sound source position to the perceived sound source position information acquired from the user-input); wherein the output processing unit controls the position of the virtual sound source of the sound output toward the user on a basis of a result of the comparison by the comparing unit (Paragraphs: 0264 and 0297-0300: YAMASHITA discusses a reproduction unit that reproduces, toward a user, sound data obtained by virtually localizing a sound source present in a first position of a space around the user using a head-related transfer function based on relationship between the first position and the second position). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Konishi, and modify a system wherein a comparing unit that compares the first position and the second position with each other; wherein the output processing unit controls the position of the virtual sound source of the sound output toward the user on a basis of a result of the comparison by the comparing unit, as taught by YAMASHITA, thus enabling a function of the electronic device controlled based on a relationship between the virtual sound source position and the perceived sound source position, as discussed by YAMASHITA    
 Regarding claims 15 and 16, Konishi discloses an information processing method (Col.3 lines 18-44 and fig.1, 16: Konishi discusses localization processing system), comprising: generating a sound by using a head-related transfer function of a user measured in advance (Col.1 lines 65-67, Col.2 lines 64-67 and Col.7 lines 31-57: Konishi discusses how in the reproduction of the actual sound source (i.e. generating a sound ), the out of-head localization processing unit performs the out of head localization processing using the optimal filter; and how the headphones reproduce the Leh signals and the Reh signals that have been subjected to the out-of-head localization processing using the optimal filter prepared in advance, i.e. generating a sound by using a head-related transfer function), the sound being to be output from a virtual sound source located at a first position in a space around the user (Col.12 lines 44-66: Konishi discusses how a preset filter having a sound image closest to the position of the virtual speakers set by user; and how the position of the virtual speakers can be changed according to the preference of the user); acquiring information of a second position in the space, the second position being recognized as a position of the virtual sound source by the user who has listened to the sound (Col.2 lines 36-67 and Col.12 lines 34-40: Konishi discusses how a acquiring, by a sensor unit, position information of the localized position determined by the user input; and how the evaluation unit selects the preset filter having the sound image localized at the position closest to the virtual speakers as the optimal filter); 
Konishi discloses the invention set forth above but does not specifically points out “comparing the first position and the second position with each other; and controlling the position of the virtual sound source of the sound output toward the user on a basis of a result of the comparison” 
YAMASHITA however discloses comparing the first position and the second position with each other (Paragraphs: 0261-0265: YAMASHITA discusses how a system selects the virtual sound source position from one of a plurality of different virtual sound source positions, and compares the virtual sound source position to the perceived sound source position information acquired from the user-input); and controlling the position of the virtual sound source of the sound output toward the user on a basis of a result of the comparison (Paragraphs: 0264 and 0297-0300: YAMASHITA discusses a reproduction unit that reproduces, toward a user, sound data obtained by virtually localizing a sound source present in a first position of a space around the user using a head-related transfer function based on relationship between the first position and the second position).   
Considering claim 2, YAMASHITA discloses the information processing apparatus according to claim 1, wherein the output processing unit generates, using the head-related transfer function, a plurality of sounds to be output from a plurality of the virtual sound sources located at a plurality of the first positions having coordinate positions different from each other, and the recognized-position acquisition unit acquires information of a plurality of the second positions recognized as positions of the virtual sound sources of the respective sounds by the user who has listened to the plurality of sounds (Paragraphs: 0052, 0263-0265 and fig.12: YAMASHITA discusses how a system selects the virtual sound source position from one of a plurality of different virtual sound source positions; and coordinate a position of the user). 
Considering claim 3, YAMASHITA discloses the information processing apparatus according to claim 1, wherein the virtual sound source is a moving sound source (Paragraphs: 0140, 0148 and fig.17, 207: YAMASHITA discusses a moving virtual sound source during reproduction of sound data). 
Considering claim 4, YAMASHITA discloses the information processing apparatus according to claim 2, further comprising an output parameter calculation unit that calculates an output parameter of the sound output toward the user on a basis of the result of the comparison by the comparing unit, wherein the output processing unit controls the position of the virtual sound source of the sound output toward the user in accordance with the output parameter calculated by the output parameter calculation unit (Paragraphs: 0264-0265 and Claim.10: YAMASHITA discusses how a system compares the virtual sound source position to the perceived sound source position information acquired from the user-input and controls the enable of the function of the electronic device ). 
Considering claim 5, YAMASHITA discloses the information processing apparatus according to claim 4, wherein the output parameter calculation unit calculates the output parameter to correct a deviation between the first position and the second position (Paragraphs: 0052, 0056 and 0153: consideration of a deviation of the coordinate system or the like).  
Considering claim 6, YAMASHITA discloses the information processing apparatus according to claim 5, wherein the sound controlled by the output processing unit is supplied to a sound output unit of a sound output apparatus, the sound output unit being located in a vicinity of an ear of the user when the sound output apparatus is worn by the user (Paragraph: 0259 and fig.8, 21: a head mounted display configured to be worn on a head of a user and having left and right speakers configured to produce sound in left and right ears of the user). 
Considering claim 7, Konishi discloses the information processing apparatus according to claim 6, wherein the sound output apparatus includes a sensor unit that detects information regarding the user and surroundings of the user, and the recognized-position acquisition unit acquires information of the second position by using sensor information from the sensor unit (Col.2 lines 36-67 and Col.12 lines 34-40).  
Considering claim 8, Konishi discloses the information processing apparatus according to claim 7, wherein the sensor unit includes a first imaging unit that captures an image of the surroundings of the user, and the recognized-position acquisition unit acquires the information of the second position by using a captured image captured by the first imaging unit and showing a state in which the user points to the second position (Paragraphs: 0091-0092 and fig.11). 
Considering claim 9, Konishi discloses the information processing apparatus according to claim 7, wherein the sensor unit includes a second imaging unit that captures an image of an eye of the user, and the recognized-position acquisition unit acquires the information of the second position by using a captured image captured by the second imaging unit and showing a state in which the user gazes at the second position (Paragraphs: 0086, 0092, 00100 and fig.11: Konishi discusses a device mounted on a head of a user for displaying an image for each of left and right eyes of the user and detection of a state change of the user).   
Considering claim 11, YAMASHITA discloses the information processing apparatus according to claim 6, wherein the recognized-position acquisition unit acquires information of the second position by using a captured image captured by an external sensor different from the sound output apparatus and showing a state in which the user points to the second position (Paragraphs: 0223, 0231 and fig.25, 935).  
Considering claim 12, Konishi discloses the information processing apparatus according to claim 11, wherein the recognized-position acquisition unit acquires the information of the second position by using a captured image captured by the external sensor and including a device to be gripped by the user (Col.8 lines 7-44: determine localization position information of the image from the sensor). 
Considering claim 13, YAMASHITA discloses the information processing apparatus according to claim 6, wherein the recognized-position acquisition unit acquires information of the second position by using a positioning result of a device including a positioning unit to be gripped by the user (Paragraphs: 0261-0265: YAMASHITA discusses how a system selects the virtual sound source position from one of a plurality of different virtual sound source positions, and compares the virtual sound source position to the perceived sound source position information acquired from the user-input). 
Considering claim 14, Konishi discloses the information processing apparatus according to claim 7, wherein the output parameter calculation unit calculates the output parameter on a basis of a result of selecting the first position or the second position for the virtual sound source selected by the user (Col.7 lines 1-11 and Col.8 lines 17-44: Konishi discusses how a system calculates, as the three-dimensional coordinates of the localized position). 
4. Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 10412530) in view of YAMASHITA et al. (US 20150304790) and further in view of FUJITA et al. (US 20170201847).
Considering claim 10, Konishi in view of YAMASHITA fail to disclose claim 10. FUJITA however discloses the information processing apparatus according to claim 10, further comprising a posture acquisition unit that acquires posture information of the sound output apparatus by using the sensor information from the sensor unit, wherein whether or not control of the position of the virtual sound source of the sound based on the result of the comparison is to be executed is determined on a basis of the posture information (Paragraphs: 0091 and 0063: FUJITA discusses how a system determine from the posture information and the direction information of the terminal 620A (620B) to control unit the identifying information, the position (position information), and the information relating to field of view of the terminal 620A (620B),and record them in the database; and how the control unit determines by comparing the images of the loudspeakers in the model database and the captured image of the loudspeaker). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Konishi in view of YAMASHITA, and modify a system wherein a posture acquisition unit that acquires posture information of the sound output apparatus by using the sensor information from the sensor unit, wherein whether or not control of the position of the virtual sound source of the sound based on the result of the comparison is to be executed is determined on a basis of the posture information, as taught by FUJITA, thus a position determination apparatus determines the position of a loudspeaker with respect to a listening position, as discussed by FUJITA       
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                               01/20/2022